             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
    v.                                )    Case No. 20-00039-CR-W-HFS
JOSEPH M. UMAN,                       )
                                      )
                                      )
Defendant.                            )

                                      ORDER

      A competency hearing was conducted on April 8, 2021, and Magistrate

Judge Jill A. Morris considered the forensic evaluation prepared by Stephen E.

Peterson, M.D., dated March 16, 2021, in which Dr. Peterson determined that, at

the present time, the defendant was experiencing an adjustment disorder, but

there was no indication that mental disease or defect prevented him from

properly assisting his attorney. Thus, it was within reasonable medical certainty

that defendant was competent to stand trial and assist his attorney if he so

chooses.




        Case 4:20-cr-00039-HFS Document 42 Filed 05/03/21 Page 1 of 2
      After making an independent review of the record, and the applicable law,

Judge Morris determined that the defendant was competent to proceed

      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus, the findings and conclusions in

the Report and Recommendation (Doc. 41) are ADOPTED by the undersigned.



                                             s/ Howard F. Sachs
                                            _____________________      ____
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: May 3, 2021
Kansas City, Missouri




        Case 4:20-cr-00039-HFS Document 42 Filed 05/03/21 Page 2 of 2
